Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 1 of 15




            EXHIBIT L
               Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 2 of 15


  From:    Bill Wisser bill@billwisserphoto.com
Subject:   Chayhana, Ariete and Trust photo-shoots
   Date:   March 24, 2016 at 9:56 AM
     To:   Michele Ratto Miche.Ratto@miaminewtimes.com


       Hey Miche —

       Just to let you know:

       Our shoot at Ariete went well, and I’l send you the pictures later today, or tomorrow morning at
       the latest.

       And I’ve arranged to shoot Trust & Co, this coming Monday, March 28.

       You probably already know this, but the slideshow that accompanies this week’s Cafe review of
       Chayhana seems not to be on-line yet — probably due to lots of music coverage from last
       week. In any case, can you rescue it?

       Thanks!

       allbest,

       BILL

       billwisserphoto.com
       565 NW 44th Street • Miami * Florida * 33127

       Studio-Office: 305 672-2448                        //////     Mobile Phone: 305 632-0840

       e-mail       ///////////////////////////////////////        bill@billwisserphoto.com
         Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 3 of 15



From: Kristin Bjornsen <kristin.bjornsen@voicemediagroup.com>
Subject: Fwd: next cafe info
Date: March 18, 2016 at 9:32:43 AM EDT
To: Bill Wisser <bill@billwisserphoto.com>

hi bill, my fault for not asking for this earlier. here you go! also working
on getting you the info for 4/7

thanks! and thank you very much for sending the other photos for
chayhana oasis so early. much apprecaited


---------- Forwarded message ----------
From: Zachary Fagenson <zfagenson@gmail.com>
Date: Fri, Mar 18, 2016 at 9:16 AM
Subject: Re: next cafe info
To: Kristin Bjornsen <kristin.bjornsen@voicemediagroup.com>


Hey. I haven't spoken to them yet but here's the info:

Ariete
3450 Main Highway, Coconut Grove

Michael Beltran:
(786) 546-5647


I had:
Ariete nuggets
Tea sandwich
roasted oyster
Daily salad
Agnolotti
Venison
       Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 4 of 15
                                                                           2

Smoked pork chop
Cheesecake

On Fri, Mar 18, 2016 at 9:09 AM, Kristin Bjornsen
<kristin.bjornsen@voicemediagroup.com> wrote:
hey zach, any way you can send the info for Ariete today? i'm going to
be out of office next week, hoping to give bill some semblance of a
head start.

thank you!

— Kristin
Kristin Bjornsen // Design Assistant
kristin.bjornsen@voicemediagroup.com
w: 305.571.7537 // c: 954.336.9495



--
Zachary Fagenson
561.254.9639
about.me/zfagenson
Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 5 of 15
Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 6 of 15
Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 7 of 15
Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 8 of 15
Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 9 of 15
Case 1:19-cv-01445-LGS Document 55-12 Filed 11/12/19 Page 10 of 15
7/21/2019                                       Gmail -55-12
                    Case 1:19-cv-01445-LGS Document    Fwd: PhotosFiled
                                                                   of Ariete11/12/19
                                                                             -1      Page 11 of 15

                                                                                  Richard Liebowitz <richardpliebowitz@gmail.com>



  Fwd: Photos of Ariete - 1
  Bill Wisser <bill@billwisserphoto.com>                                                                        Fri, Jul 19, 2019 at 5:36 PM
  To: Richard Liebowitz <RL@liebowitzlawfirm.com>




            Begin forwarded message:

            From: Zachary Fagenson <zfagenson@gmail.com>
            Subject: Re: Photos of Ariete
            Date: April 12, 2016 at 9:06:15 PM EDT
            To: Jason Odio <jason@nativesonshospitality.com>, Bill Wisser <bill@billwisserphoto.com>

            Hey Jason. Copied on this email is our photographer Bill Wisser, who owns the rights to the photos and who
            you can speak with about possibly purchasing some for your use.

            On Tue, Apr 12, 2016 at 7:49 PM, Jason Odio <jason@nativesonshospitality.com> wrote:
             Hey Zach,

              Hope this message finds you well. Let me know if interior be possible to have some of those pictures.

              Best,
              Jason



            --
            Zachary Fagenson
            561.254.9639
            about.me/zfagenson




https://mail.google.com/mail/u/0?ik=936ba6a3f9&view=pt&search=all&permmsgid=msg-f%3A1639524303563807642&simpl=msg-f%3A1639524303563807642   1/1
7/21/2019                                       Gmail -55-12
                    Case 1:19-cv-01445-LGS Document     Fwd: PhotosFiled
                                                                    of Ariete -2
                                                                            11/12/19 Page 12 of 15

                                                                                        Richard Liebowitz <richardpliebowitz@gmail.com>



  Fwd: Photos of Ariete -2
  Bill Wisser <bill@billwisserphoto.com>                                                                        Fri, Jul 19, 2019 at 5:38 PM
  To: Richard Liebowitz <RL@liebowitzlawfirm.com>




            Begin forwarded message:

            From: Bill Wisser <bill@billwisserphoto.com>
            Subject: Re: Photos of Ariete
            Date: April 12, 2016 at 10:04:01 PM EDT
            To: Zachary Fagenson <zfagenson@gmail.com>

            Hey Zach—

            Thanks for your e-mail!

            I’ll contact Jason.

            Again, thanks.

            allbest,

            BILL

            billwisserphoto.com
            565 NW 44th Street • Miami * Florida * 33127

            Studio-Office: 305 672-2448                      //////     Mobile Phone: 305 632-0840

            e-mail     ///////////////////////////////////////        bill@billwisserphoto.com




https://mail.google.com/mail/u/0?ik=936ba6a3f9&view=pt&search=all&permmsgid=msg-f%3A1639524666953366626&simpl=msg-f%3A1639524666953366626   1/1
7/21/2019                                       Gmail -55-12
                    Case 1:19-cv-01445-LGS Document     Fwd: PhotosFiled
                                                                    of Ariete -3
                                                                            11/12/19 Page 13 of 15

                                                                                        Richard Liebowitz <richardpliebowitz@gmail.com>



  Fwd: Photos of Ariete -3
  Bill Wisser <bill@billwisserphoto.com>                                                                        Fri, Jul 19, 2019 at 5:39 PM
  To: Richard Liebowitz <RL@liebowitzlawfirm.com>




            From: Bill Wisser <bill@billwisserphoto.com>
            Subject: Photos of Ariete
            Date: April 13, 2016 at 12:40:51 AM EDT
            To: jason@nativesonshospitality.com

            Hey Jason —

            Thanks for your interest in my photos of Ariete.

            You can buy usage rights for five, ten, or more mages from my recent shoot for use on your website, your
            social media pages, and all your other advertising and public relations, all in perpetuity.

            And for you to chose from, I’ve put together a 58-image slideshow including all the photos New Times used,
            plus quit a few good ones that they didn't have room for.

            Take a look and let me know which ones you would like to use.

            Prices are:

            For a package of five images: $685

            For a package of 10 images: $1,200

            For a package of 15 images: $1,700

            And additional ones beyond 15 are available on a proportional, pro rata basis.

            I’ll deliver your selects as very high-resolution digital files via an online dropbox.

            Thank you very much.

            allbest,

            BILL WISSER

            billwisserphoto.com
            565 NW 44th Street • Miami * Florida * 33127

            Studio-Office: 305 672-2448                      //////     Mobile Phone: 305 632-0840

            e-mail     ///////////////////////////////////////        bill@billwisserphoto.com




https://mail.google.com/mail/u/0?ik=936ba6a3f9&view=pt&search=all&permmsgid=msg-f%3A1639525219160614926&simpl=msg-f%3A1639525219160614926   1/2
7/21/2019                                       Gmail -55-12
                    Case 1:19-cv-01445-LGS Document     Fwd: PhotosFiled
                                                                    of Ariete -4
                                                                            11/12/19 Page 14 of 15

                                                                                        Richard Liebowitz <richardpliebowitz@gmail.com>



  Fwd: Photos of Ariete -4
  Bill Wisser <bill@billwisserphoto.com>                                                                        Fri, Jul 19, 2019 at 5:41 PM
  To: Richard Liebowitz <RL@liebowitzlawfirm.com>




            From: Bill Wisser <bill@billwisserphoto.com>
            Subject: Re: Photos of Ariete
            Date: April 14, 2016 at 12:36:30 PM EDT
            To: Jason Odio <jason@nativesonshospitality.com>

            Hey Jason—

            Good talking with you — glad you liked the photos, and I hear what you’re saying.

            I want to make this work for both of us, so here’s a suggestion:

            Buy rights to just two or three images now (at just $135 each) and run the images big on your website and
            in your other advertising.

            Then . . . a couple of week or months later buy 7 or 8 more mages to make 10 total and I’ll count the initial
            two or three as part of the 10 for $1200 package (i.e. at only $120 per photo) and adjust the balance to
            make all 10 only $120 each.

            Also, please bear in mind that you can pay by credit card via PayPal.

            In any case, I’m delighted you like the pictures and I’m hoping we can find a way to work together, so you
            and the restaurant can can show the images to all your potential customers.

            Let me know your thoughts about this proposal or your ideas of how to make this work.

            Thanks!

            allbest,

            BILL

            billwisserphoto.com
            565 NW 44th Street • Miami * Florida * 33127

            Studio-Office: 305 672-2448                      //////     Mobile Phone: 305 632-0840

            e-mail     ///////////////////////////////////////        bill@billwisserphoto.com




https://mail.google.com/mail/u/0?ik=936ba6a3f9&view=pt&search=all&permmsgid=msg-f%3A1639526467904431092&simpl=msg-f%3A1639526467904431092   1/3
7/21/2019                                       Gmail -55-12
                    Case 1:19-cv-01445-LGS Document     Fwd: PhotosFiled
                                                                    of Ariete -4
                                                                            11/12/19 Page 15 of 15




                   On Apr 13, 2016, at 12:40 AM, Bill Wisser <bill@billwisserphoto.com> wrote:

                   Hey Jason —

                   Thanks for your interest in my photos of Ariete.

                   You can buy usage rights for five, ten, or more mages from my recent shoot for use on your
                   website, your social media pages, and all your other advertising and public relations, all in
                   perpetuity.

                   And for you to chose from, I’ve put together a 58-image slideshow including all the photos
                   New Times used, plus quit a few good ones that they didn't have room for.

                   Take a look and let me know which ones you would like to use.

                   Prices are:

                   For a package of five images: $685

                   For a package of 10 images: $1,200

                   For a package of 15 images: $1,700

                   And additional ones beyond 15 are available on a proportional, pro rata basis.

                   I’ll deliver your selects as very high-resolution digital files via an online dropbox.

                   Thank you very much.

                   allbest,

                   BILL WISSER

                   billwisserphoto.com
                   565 NW 44th Street • Miami * Florida * 33127

                   Studio-Office: 305 672-2448                      //////     Mobile Phone: 305 632-0840

                   e-mail     ///////////////////////////////////////        bill@billwisserphoto.com



                   <BW_logo-bBrb-300a.jpg>




https://mail.google.com/mail/u/0?ik=936ba6a3f9&view=pt&search=all&permmsgid=msg-f%3A1639526467904431092&simpl=msg-f%3A1639526467904431092   2/3
